               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 1 of 6



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 500-9994
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Michael Rothenberg

 6

 7                                  IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                              OAKLAND DIVISION
10

11     UNITED STATES OF AMERICA,                           Case No.: 3:20-CR-266-JST

12                     Plaintiff,                          DEFENDANT’S MOTION TO DISMISS
                                                           COUNTS 1, 3, AND 5-23 FOR FAILURE
13             v.                                          TO STATE AN OFFENSE OR
                                                           ALTERNATIVELY TO STRIKE THE
14     MICHAEL ROTHENBERG,                                 OMISSIONS THEORY AS
15                     Defendant.                          INSUFFICIENTLY PLEADED

16                                                         Court:             Courtroom 6, 2nd Floor
                                                           Hearing Date:      October 22, 2021
17                                                         Hearing Time:      9:30 a.m.
18

19   TO: STEPHANIE M. HINDS, ACTING UNITED STATES ATTORNEY;
         KYLE F. WALDINGER, ASSISTANT UNITED STATES ATTORNEY; AND
20       NICHOLAS J. WALSH, ASSISTANT UNITED STATES ATTORNEY.

21          PLEASE TAKE NOTICE that Defendant Michael Rothenberg hereby moves this Court to

22   dismiss counts 1, 3, and 5-23 of the superseding indictment for failure to state an offense or,

23   alternatively, to strike the omissions theory contained in these counts as insufficiently pleaded. This

24   motion is based upon this notice, the accompanying memorandum of points and authorities, Federal

25   Rule of Criminal Procedure 7, the Fifth and Sixth Amendments to the U.S. Constitution, and all other

26   applicable constitutional, statutory, and case authority, and all evidence and argument that may be

27   presented at the hearing of this motion, to be held on October 22, 2021, at 9:30 a.m. in Courtroom 6

28   on the 2nd floor of the Oakland Courthouse.

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 2 of 6



 1                                                INTRODUCTION
 2          Counts 1, 3, 5-7 and 12-23 of the superseding indictment charge Mr. Rothenberg with bank
 3   fraud, in violation of 18 U.S.C. § 1344, and wire fraud, in violation of 18 U.S.C. § 1343. Counts 8-11
 4   charge him with money laundering, in violation of 18 U.S.C. § 1957, specifically tied to the wire
 5   fraud charged in counts 5-7. The fraud counts allege Mr. Rothenberg executed fraudulent schemes by
 6   allegedly (1) making “material false and fraudulent presentences, representations, and promises,” and
 7   (2) “by omitting and concealing material facts.” See Dkt. 15, Superseding Indictment (“SI”) at ¶ 27,
 8   see also id. at ¶ 32, 37, 43, 45, 47, 49. But the superseding indictment’s second theory of fraud—that
 9   Mr. Rothenberg omitted and concealed material facts—fails to allege that he had any duty to disclose,
10   a prerequisite to pursuing an omissions-based theory of fraud. Because the superseding indictment
11   fails to properly allege omissions theory of fraud, the fraud counts—and associated money laundering
12   counts—should be dismissed or, alternatively, the omissions allegations stricken from the indictment.
13                                           STATEMENT OF FACTS
14          On August 20, 2020, a 23-count superseding indictment was filed charging Mr. Rothenberg
15   with a variety of crimes stemming from five different alleged fraudulent “schemes” in connection
16   with his management of Rothenberg Ventures Management Company, LLC (“RVMC”), a venture
17   capital fund.
18          Counts 1 and 3 of the superseding indictment allege bank fraud, in violation of 18 U.S.C. §
19   1344, accusing Mr. Rothenberg of obtaining a personal loan, a mortgage and a line of credit from
20   Silicon Valley Bank (“SVB”) “by means of material false and fraudulent pretenses, representations,
21   and promises, and by concealment of material facts.” SI at ¶¶ 27, 32 (emphasis added). Counts 5
22   through 7 charge Mr. Rothenberg with wire fraud, in violation of 18 U.S.C. § 1343, accusing him of
23   scheming to defraud “P LLC,” a potential investor, “by means of material false and fraudulent
24   pretenses, representations, and promises, and by concealment of material facts.” SI at ¶¶ 37, 39
25   (emphasis added). None of these counts allege Mr. Rothenberg owed any duty to disclose material
26   information to either SVB or P LLC. Counts 8-11 charge Mr. Rothenberg with money laundering, in
27   violation of 18 U.S.C. § 1957, alleging he engaged in monetary transactions derived from the
28   unlawful wire fraud activity charged in counts 5-7. SI at ¶ 41.

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           1
               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 3 of 6



 1          Counts 12-15 of the superseding indictment charge Mr. Rothenberg with wire fraud, alleging
 2   he defrauded “potential investors by means of material false and fraudulent pretenses,
 3   representations, and promises, and by omitting and concealing material facts with a duty to disclose.”
 4   SI at ¶¶ 43, 45 (emphasis added). The remaining counts in the indictment, 16-23, also charge Mr.
 5   Rothenberg with wire fraud, alleging he defrauded the Rothenberg Ventures 2015 Fund, LLC (“2015
 6   Fund”) and “multiple related funds named Rothenberg Ventures 2016 Fund, LP, Rothenberg
 7   Ventures 2016 Feeder Fund, LP, and Rothenberg Ventures 2016 Accredited Fund, LP (collectively
 8   the ‘2016 Fund’),” as well as “certain investors” of those funds “by means of material false and
 9   fraudulent pretenses, representations, and promises, and by omitting and concealing material facts
10   with a duty to disclose.” SI at ¶¶ 3, 47, 49 (emphasis added). While these counts state Mr. Rothenberg
11   had “a duty to disclose,” the basis for that duty is missing from the superseding indictment.
12                                                   ARGUMENT
13          Among the rights in the Sixth Amendment is that “the accused shall…be informed of the nature
14   and cause of the accusation.” U.S. Const. AMEND. VI. Federal Rule of Criminal Procedure 7 states an
15   “indictment…must be a plain, concise, and definite written statement of the essential facts
16   constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). It must “must furnish the defendant with a
17   sufficient description of the charges against him to enable him to prepare his defense, to ensure that
18   the defendant is prosecuted on the basis of facts presented to the grand jury, to enable him to plead
19   jeopardy against a later prosecution, and to inform the court of the facts alleged so that it can
20   determine the sufficiency of the charge.” United States v. Cecil, 608 F.2d 1294, 1296 (9th Cir. 1979).
21          A defendant may contest a “defect in the indictment” including “lack of specificity” and
22   “failure to state an offense.” Fed. R. Crim. P. 12(b)(3)(B)(iii), (v). “In ruling on a pre-trial motion to
23   dismiss an indictment for failure to state an offense, the district court is bound by the four corners of
24   the indictment.” United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002).
25          The Ninth Circuit has made clear “an indictment missing an essential element that is properly
26   challenged before trial must be dismissed.” United States v. Qazi, 975 F.3d 989, 991 (9th Cir. 2020)
27   (emphasis in original). “[A]n indictment is inadequate when it fails to allege an essential element of
28   the offense even when it tracks the language of the statute.” United States v. Keith, 605 F.2d 462, 464

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           2
               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 4 of 6



 1   (9th Cir. 1979). Even “[i]mplied, necessary elements, not present in the statutory language, must be
 2   included in an indictment.” United States v. DuBo, 186 F.3d 1177, 1179 (9th Cir. 1999).
 3          A defective indictment that lacks an element of the offense “could not be cured by the trial
 4   court by amendment or through jury instructions.” Id. Similarly, a “bill of particulars cannot save an
 5   invalid indictment.” Cecil, 608 F.2d at 1296. That is because if “the charges within the indictment fail
 6   to state a offense against the United States, a district court is deprived of jurisdiction and must
 7   dismiss the defective claims.” United States v. Carroll, 13-CR-566 EMC, 2015 WL 2251206, at *1
 8   (N.D. Cal. May 13, 2015) (citing United States v. Broncheau, 597 F.2d 1260, 1262 n. 1 (9th Cir.
 9   1979). Thus, “if properly challenged prior to trial, an indictment’s complete failure to recite an
10   essential element of the charged offense is not a minor or technical flaw subject to harmless error
11   analysis, but a fatal flaw requiring dismissal of the indictment.” Du Bo, 186 F.3d at 1179.
12          “Mail and wire fraud can be premised on either a non-disclosure or an affirmative
13   misrepresentation,” but “[a] non-disclosure, however, can support a fraud charge only when there
14   exists an independent duty that has been breached by the person so charged.” Eller v. EquiTrust Life
15   Ins. Co., 778 F.3d 1089, 1092 (9th Cir. 2015) (citations and quotations omitted); see also United
16   States v. Shields, 844 F.3d 819, 822 (9th Cir. 2016). “That rule is not limited to ‘pure omissions’
17   cases, where the allegations of fraud are only based on non-disclosures,” and a duty to disclose exists
18   in fraud cases “based on affirmative misrepresentations, half-truths, and omissions.” United States v.
19   Spanier, 744 Fed. Appx. 351, 353 (9th Cir. 2018) (emphasis in original).
20          “Absent an independent duty, such as a fiduciary duty or an explicit statutory duty, failure to
21   disclose cannot be the basis of a fraudulent scheme.” Cal. Architectural Bldg. Prods., Inc. v.
22   Franciscan Ceramics, Inc., 818 F.2d 1466, 1472 (9th Cir.1987); see also Chiarella v. United States,
23   445 U.S. 222, 229 (1980) (“one who fails to disclose material information prior to the consummation
24   of a transaction commits fraud only when he is under a duty to do so.”). Omissions based fraud
25   prosecutions require a “fiduciary relationship or similar relationship of trust and confidence,” not just
26   “persons involved in arms-length transactions.” United States v. Laurienti, 611 F.3d 530, 540 (9th
27   Cir. 2010). As the Eighth Circuit has critically noted, although non-disclosure may support a fraud
28   prosecution when there exists an “independent legal duty to disclose,” that duty must “be independent

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           3
               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 5 of 6



 1   of any duty imposed by the contract.” United States v. Steffen, 687 F.3d 1104, 1116 (8th Cir. 2012).
 2   In other words, an omission that merely breaches a contractual duty does not, as a matter of law,
 3   constitute criminal fraud.
 4          Here, the indictment does not properly allege fraud by omission. Thus, counts 1, 3, 5-23 should
 5   be dismissed to the extent they rely on an omissions theory of liability or, alternatively, the omissions
 6   theories in the indictment should be stricken.
 7   A.     Counts 1, 3, 5, 6 and 7 fail to allege any duty to disclose.
 8          The bank fraud charged in counts 1 and 3, and the wire fraud charged in counts 5, 6 and 7
 9   accuse Mr. Rothenberg of obtaining money “by means of material false and fraudulent pretenses,
10   representations, and promises, and by concealment of material facts.” SI at ¶¶ 27, 32, 37, 39
11   (emphasis added). Despite clearly alleging an omissions theory of criminal fraud liability, none of
12   these counts allege that Mr. Rothenberg owed any duty—fiduciary or otherwise—to either SVB or P
13   LLC. Because “an indictment is inadequate when it fails to allege an essential element of the
14   offense,” these counts must be dismissed or, alternatively, the omissions theory of liability stricken.
15   Keith, 605 F.2d at 464.
16          If counts 5-7 are dismissed then counts 8-11, charging Mr. Rothenberg with money laundering,
17   must be dismissed as well to the extent they rely on an omissions theory of liability, because the
18   money laundering counts are specifically connected to the wire fraud activity charged in counts 5-7.
19   See United States v. Garrido, 713 F. 3d 985, 998-99 (9th Cir. 2013) (reversing money laundering
20   convictions when illegal proceeds were derived from reversed wire fraud convictions).
21   B.     Counts 12-23 fail to allege the basis for any disclosure duty.
22          Counts 12-23 allege Mr. Rothenberg defrauded potential investors, the 2015 Fund and the 2016
23   Fund “by means of material false and fraudulent pretenses, representations, and promises, and by
24   omitting and concealing material facts with a duty to disclose.” SI at ¶¶ 43, 45, 47, 49 (emphasis
25   added). Although these counts allege a bare bone “duty to disclose,” they do not allege the basis for
26   this duty.
27          The Ninth Circuit has noted that it is reversible error for a district court “to not instruct the jury
28   that it must find a relationship creating a duty to disclose before it could conclude that a material non-

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           4
               Case 3:20-cr-00266-JST Document 85 Filed 09/13/21 Page 6 of 6



 1   disclosure supports a wire fraud charge.” Shields, 844 F.3d at 823; see also Laurienti, 611 F.3d at 543
 2   (finding error when district court “fail[ed] to give a ‘trust relationship’ jury instruction”). Because an
 3   element of an omissions-based fraud theory is the existence of a “trust relationship,” the indictment
 4   must allege the existence of such a relationship and the basis for why that triggers a disclosure duty.
 5          Critically, this Court “is bound by the four corners of the indictment” in assessing whether the
 6   indictment states an offense. Boren, 278 F.3d at 914. And the indictment here does not allege any
 7   basis for a duty to disclose, including no allegation at all that Mr. Rothenberg owed a fiduciary duty
 8   to investors or the fund under securities law. Because the indictment fails to adequately allege the
 9   basis for any purported “duty to disclose” on its face, counts 12-23 fail to state an omissions theory
10   fraud offense. The counts should be dismissed or, alternatively, the omissions theory must be stricken
11   from the indictment.
12                                                 CONCLUSION
13          Mr. Rothenberg respectfully requests this Court dismiss counts 1, 3 and 5-23 for failure to
14   allege an omissions theory of fraud or, alternatively, strike the omissions theory allegations from the
15   superseding indictment.
16

17
           Dated:     September 13, 2021                       Respectfully submitted,
18
                                                               MOEEL LAH FAKHOURY LLP
19

20
                                                               Hanni M. Fakhoury
21                                                             Attorneys for Michael Rothenberg
22

23

24

25

26

27

28

     DEFENDANT’S MOTION TO DISMISS COUNTS 1, 3, AND 5-23
     United States v. Rothenberg, 3:20-CR-266-JST
                                                           5
